Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal from a judgment in the supreme court of the District for the plaintiff, T. Edward Clark, appellee here, upon the verdict of a jury for $121.85, with interest and costs. *275The suit, originated in the municipal court and was appealed by the defendant, Lawrence A. O’Dea, appellant here.
Plaintiff is in the builders’ supply business, and his evidence tended to show that he sold and delivered to the defendant certain materials, and that there was a balance due in the sum recovered. The issue was one of fact, and inasmuch as it was properly submitted to the jury and there was ample evidence to support the verdict, the judgment is affirmed, with costs.

Affirmed.